— In a proceeding pursuant to CPLR article 78 to review a determination of the State commissioner *593affirming a determination of the local agency denying petitioner’s application for medical assistance on the ground that petitioner had not satisfactorily explained the utilization of funds withdrawn from a savings bank for the purpose of qualifying for medical assistance, the State commissioner appeals from a judgment of the Supreme Court, Kings County, entered August 4, 1978, which annulled his determination and directed "that respondents [State and local commissioners] make retroactive payments to petitioner for benefits improperly denied from date of reapplication for medical assistance on August 17, 1977.” Judgment affirmed, without costs or disbursements. The sole issue at the fair hearing (as implicitly acknowledged in the State commissioner’s determination) was whether petitioner had "utilzied his excess resources to pay medical expenses”. The hearing officer, however, had improperly prevented the petitioner (proceeding pro se, his attorney not having appeared) from adducing evidence on that very issue. However, it is established, as a matter of law, from the uncontroverted documentation set forth in petitioner’s article 78 papers, that petitioner had unreimbursed medical expenses well in excess of the resource exemptions to which he was entitled. Accordingly, Special Term correctly retained jurisdiction of this proceeding and then correctly determined the merits thereof. Lazer, J. P., Gulotta, Cohalan and Hargett, JJ., concur.